DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-2 and 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/04/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features listed below must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In claim 3, the features claimed by limitations “interior sleeves inside the larger sleeve for the poles to fit into running the length of the larger sleeve” in line 4, “and/or joining inserts inserted into the ends of adjoining poles in a telescoping manner” in line 7, “foam inserts the length of the sleeve to improve airfoil shape” in lines 9-10, and “airfoil shaped ribbing inserted into channels sewn into and along the length of the blade sleeve and or wrapped around perpendicular to the lengthwise pole(s) as a manor of attaching and fixing the ribs in place or attached directly to the main pole inserts” in lines 10-13 are not clearly depicted within the drawings.
In claim 5, 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it fails to meet the requirement that the abstract be limited to 150 words. The submitted abstract instead contains 167 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 3 and 5 are objected to because of the following informalities:  
In claim 3, 
In claim 3, ln 6, the phase “wrapped around the points that the pole ends meet” is grammatically unclear.  Likely the terms “at which”, used in place of the term “that”, presents the intended meaning more clearly.  For examination purposes, this interpretation is assumed.
In claim 3, ln 11, the phrase “and or” is grammatically incorrect.  Likely the term is intended to read as “and/or”.  For examination purposes, this interpretation is assumed.
In claim 5, ln 4, the phrase “and or” is grammatically incorrect.  Likely the term is intended to read as “and/or”.  For examination purposes, this interpretation is assumed.
In claim 5, ln 4, the phrase “and attachment points” is grammatically unclear.  The intended meaning of the phrase, as is clear from the specification, could be made clearer by including an “at”, such that it reads “and at attachment points”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
In claim 3, the newly added limitations “or other” in line 3, “with or without interior sleeves inside the larger sleeve for the poles to fit into running the length of the larger sleeve with the purpose of keeping the poles in place in the airfoil shape of the blade” in line 3-5, “joining inserts inserted into the ends of adjoining poles in a telescoping manor” in lines 7, and “with or without foam inserts the length of the sleeve to improve airfoil shape with or without airfoil shaped ribbing inserted into channels sewn into and along the length of the blade sleeve and/or wrapped around perpendicular to the lengthwise pole(s) as a manner of attaching and fixing the ribs in place or attached directly to the main pole inserts and the ribs made from whole, split, or composite bamboo or/or other rigid or semi rigid flexible material such as and like bamboo” in lines 9-14 are not described within the specification or within the original claims, and therefore represent new matter which is not supported by the original specification or claims.  Thus claim 3 is rejected under 35 U.S.C. 112(a) as containing new matter, and claims 4-6 are also rejected since these claims incorporate the new matter of claim 3 by virtue of their dependence upon claim 3.
In claim 5, the newly added limitation “and attachment points” in line 4 is not described within the specification or within the original claims, and therefore represents new matter which is not supported by the original specification or claims.  Thus claim 5 is rejected under 35 U.S.C. 112(a) as containing new matter, and claim 6 is also rejected since this claim incorporates the new matter of claim 5 by virtue of its dependence upon claim 5.
Claims 3-6
In claim 3, line 3, the phrase “cylindric polymer” is included within the claims, but is not defined within the specification, therefore it is unclear what the scope of this phrase is in the context of the present claimed invention.  The claim is therefor rendered indefinite due to this unclear scope.  For examination purposes, it is assumed that “cylindric polymer” refers to a cylindrically shaped pole made from a material comprising a polymer (rather than, for example, a polymer with cylindrical molecular shape).  Claims 4-6 are also rendered indefinite due to their dependence upon claim 3.
In claim 3, line 3, the phrase “or other” is included within the claims, but is not defined within the specification, therefore it is unclear what the scope of this phrase is in the context of the present claimed invention.  The claim is therefor rendered indefinite due to this unclear scope.  For examination purposes, it is assumed that “or other” refers to any material which may form a whole pole.  Claims 4-6 are also rendered indefinite due to their dependence upon claim 3.
In claim 3, lines 2-3, the phrase “one or more whole poles … inserted end to end the length of the sleeve” renders the claim indefinite, since in the case of the blade shaped sleeves being made from only one pole, it is unclear how the one pole may be “inserted end to end the length of the sleeve”, as this phrase, which is not explicitly defined within the specification, generally refers to several poles arranged in series.  For examination purposes, it is assumed that, in the case of one pole, the only one pole is inserted along the length of the sleeve.  In other words, it is presented that the phrase “end to end” is not intended to apply in the case of a single pole.  Claims 4-6 are also rendered indefinite due to their dependence upon claim 3.
Claim 3 
Claim 3 recites the limitation "the larger sleeve" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, it is presented that “the larger sleeve” refers to “the sleeve” defined in line 3.  Claims 4-6 are also rendered indefinite due to their dependence upon claim 3.
In claim 3, line 3, the limitation “with or without interior sleeves inside the larger sleeve for the poles to fit into running the length of the larger sleeve” renders the claim indefinite, since it is unclear whether the phrase “running the length of the larger sleeve” refers to the poles or the interior sleeves.  For examination purposes, it is presented that the phrase is intended to refer to the interior sleeves.  Claims 4-6 are also rendered indefinite due to their dependence upon claim 3.
In claim 3, line 6, the limitation “a rigid and/or flexible material” renders the claim indefinite, since the terms “rigid” and “flexible” are relative terms not defined by the claim or specification, and since it is therefore unclear what the scope of these terms are in the context of the claimed invention, especially in the case in which the material may be both rigid and flexible, as is included in the above limitation.  Since neither the claim nor the specification provide a standard for ascertaining the requisite degree of these terms, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 4-6 are also rendered indefinite due to their dependence upon claim 3.
In claim 3, line 9, the phrase “or/or” renders the claim indefinite since it is unclear what the second “or” refers to in the above phrase.  For examination purposes, it is presented that the phrase is intended to read simply as “or”.  Claims 4-6 are also rendered indefinite due to their dependence upon claim 3.
In claim 3, line 9-10, the limitation “foam inserts the length of the sleeve” renders the claim indefinite, since it is unclear what the limitation means in light of what appears to be missing words relating “foam inserts” to “the length of the sleeve”.  For example, it is unclear whether “the length of the sleeve” refers to the fact that the foam inserts are positioned along the length of the sleeve, or 
In claim 3, line 10, the limitation “to improve airfoil shape” renders the claim indefinite, since it is unclear what the scope of the term “improve” is in the context of the claim, given that the term is not explicitly defined within the specification.  Claims 4-6 are also rendered indefinite due to their dependence upon claim 3.
In claim 3, line 11, the limitation “wrapped around perpendicular to the lengthwise pole(s)” renders the claim indefinite, since it is unclear what is the structure that the ribbing is being wrapped around.  For examination purposes, it is presented that the ribbing is intended to be wrapped around the blade sleeves.  Claims 4-6 are also rendered indefinite due to their dependence upon claim 3.
Claim 3 recites the limitation "the main pole inserts" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, it is presented that “the main pole inserts” refers to the joining inserts of line 7.  Claims 4-6 are also rendered indefinite due to their dependence upon claim 3.
In claim 3, line 13, the phrase “or/or” renders the claim indefinite since it is unclear what the second “or” refers to in the above phrase.  For examination purposes, it is presented that the phrase is intended to read simply as “or”.  Claims 4-6 are also rendered indefinite due to their dependence upon claim 3.
The term “semi rigid” in claim 3, is a relative term which renders the claim indefinite. The term “semi rigid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “like bamboo” in claim 3, ln 14 is a relative term which renders the claim indefinite. The term “like bamboo” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lux (US Pat. Pub. No. 2008/0267777 A1) in view of Sullivan (US Pat. Pub. No. 2010/0172759 A1).
Regarding claim 3, Lux discloses a five-bladed Darrieus type vertical axis wind turbine (see 10 of Fig. 5A-5B) comprising wind turbine blades (16), each blade being attached at its radially upper and lower ends (12, 14) to the other wind turbine blades (see Fig. 5A and [0010]) and indirectly to bearings (26) at each end of the turbine through axle 28 (see Fig. 5A-5B).  
Lux fails to teach that the wind turbine blades comprise blade-shaped sleeves that are made from an architectural fabric, membrane, or fiber resin composite with one or more whole poles made from bamboo or cylindric polymer or other inserted end to end along the length of the sleeve with or without interior sleeves inside the larger sleeve for the poles to fit into running the length of the larger sleeve with the purpose of keeping the poles in place in the airfoil shape of the blade and reinforcing sleeve(s) made from a rigid and/or flexible material wrapped around the points at which that the pole 
Sullivan exhibits multiple configurations and techniques for constructing wind turbine blades for use in Darrieus type vertical axis wind turbines (see Fig. 1-27 and [0007-0012]).  Sullivan teaches that such blades may be constructed as attached hollow airfoil blade segments containing airfoil-shaped spacers/spars (see Fig. 25, component 94, [0008], lines 5-11 and [0054], lines 1-4) which are covered by blade-shaped sleeves that may be made from an architectural fabric (“PVC cloth cover” of [0008], line 10 or “fabric cover” of [0054], line 4) or a membrane (“wrapped with thin metal or plastic” of [0008], line 6).  Such a configuration provides light yet strong construction and maximum portability for the blades, since they may be collapsible ([0008], ln 1-3).  Sullivan also teaches that such blade segments may include poles inserted through and along the length of the sleeve (“through rods 78” in Fig. 21 and [0051]) which may be cylindric polymer in material (see [0051], lines 18-20, wherein the stiffening rods may be made of extruded polymer) for stiffening the blade ([0051], lines 11-12) and cables threaded through the inside length of the poles end to end (“through cables” 79 in Fig. 21 and [0054], ln 11-12 and 20-23) for strengthening the blades ([0051], lines 11-12), the cables being attached at their ends to the turbine such that they act as the framework of the blades which transfers kinetic energy from the blades into the rotational power of the turbine ([0054], lines 20-23).  Here, as is visually apparent from Fig. 21, the sleeves may include interior sleeves (the circular portions of interior ribbing 76 which 
Because both Lux and Sullivan describe Darrieus type vertical axis wind turbines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine blades of Lux such that they are constructed as attached hollow airfoil blade segments comprising blade-shaped sleeves that are made from an architectural fabric or membrane, as taught by Sullivan, in order to provide light yet strong construction and maximum portability for the blades, as described by Sullivan ([0008], ln 1-3).  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine blades of Lux such that they include at least one whole pole made from cylindric polymer inserted through and along the length of the sleeve, with interior sleeves inside the larger sleeve for the poles to fit into running the length of the larger sleeve and configured to keep the poles in place in the airfoil shape of the blade, as taught by Sullivan, in order to stiffen the blade, as described by Sullivan ([0051], lines 11-12), thereby increasing its durability.  Finally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine blades of Lux such that they include a cable threaded through the inside length of the pole end to end with the cable attached to the turbine such that such that they act as the framework of the blades which transfers kinetic energy from the blades into the rotational power of the turbine, as taught by Sullivan, in order to strengthen the blade, as described by Sullivan ([0051], lines 11-12), thereby increasing its durability.  In Lux, the turbine blades are each attached at their radially upper and lower ends (12, 14) to the other wind turbine blades (see Fig. 5A and [0010]) and indirectly to bearings (26) at each end of the turbine through axle 28 (see Fig. 5A-5B), therefore, it follows that in the above modification, the cables, which form the framework of the modified turbine blades of Lux, may be attached in the same manner.  Thereby, the cables are attached at each end to another similar wind turbine blade and also indirectly a bearing.  
The proposed combination therefore exhibits the claimed invention without the optionally claimed limitations of reinforcing sleeve(s) made from a rigid and/or flexible material wrapped around the points at which that the pole ends meet, joining inserts inserted into the ends of adjoining poles in a telescoping manor, foam inserts the length of the sleeve to improve airfoil shape, and airfoil shaped ribbing inserted into channels sewn into and along the length of the blade sleeve and/or wrapped around perpendicular to the lengthwise pole(s) as a manor of attaching and fixing the ribs in place or attached directly to the main pole inserts and the ribs made from whole, split, or composite bamboo or other rigid or semi rigid flexible material such as and like bamboo.
Regarding claim 4, Lux further discloses that the turbine blades are blades of a five bladed Darrieus type vertical axis wind turbine (see Fig. 5A-5B, [0002], and [0016]) with a central compression high tension cable (64) replacing a tower (see Fig. 5A and [0120]; here the multiple central compression and high tension cables 64 are central in the sense that they each pass through the approximate center of the turbine, are central to the blades, and as an assembly fill the center of the turbine) and high-tension cables (24) wrapped around the circumference of the turbine (see Fig. 5A, [0014-0016], and [0103], lines 1-14; here the cables (support members) connect adjacent blades under tension and, as a whole, form a ring that wraps around the circumference of the turbine).

Allowable Subject Matter
While no rejections over the prior art are presently presented for claims 5-6, any indication of allowability regarding these claims is reserved until the respective rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) are overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This art includes:
Okano (JP 3170315 U) discloses a vertical axis wind turbine in which bamboo is used as a structural support material (see translation, pg. 3, line 13 from the top).
Hartman (US Pat. Pub. No. 2007/0048137 A1) discloses a vertical axis wind turbine in which a dome-type structure is embodied for the wind turbine blades as a whole (see Fig. 1) and in which the wind turbine blades may be hollow (Fig. 2) and may comprising internal support structures (Fig. 3-4).
Zook (US Pat. No. 8,820,006 B2) discloses a configuration for constructing a dome-shaped structure using bamboo pole segments (see Col. 1, lines 39-60 and Col. 3, ln 36-42).  Such teachings are applicable to the aforementioned Hartman as well as to other such references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/ERIC A LANGE/Examiner, Art Unit 3745               

/JUSTIN D SEABE/Primary Examiner, Art Unit 3745